Order entered July 1, 2019




                                           In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-19-00311-CV

                             BYRON CURTIS COOK, Appellant

                                              V.

              KEVIN KYSER AND CHRISTOPHER COWMAN, Appellees

                    On Appeal from the 417th Judicial District Court
                                 Collin County, Texas
                        Trial Court Cause No. 417-03417-2018

                                         ORDER
      Before the Court is appellant’s June 27, 2019 motion for extension of time to file a reply

brief. We GRANT the motion and extend the time to July 26, 2019.


                                                    /s/   ROBERT D. BURNS, III
                                                          CHIEF JUSTICE